Upon consideration of the petition filed by Petitioner on the 4th of September 2018 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Harnett County:
"Dismissed by order of the Court in conference, this the 5th of December 2018."
The following order has been entered on the motion filed on the 4th of September 2018 by Petitioner for Command to Terminate and Vacate as a Matter of Law:
"Motion Dismissed by order of the Court in conference, this the 5th of December 2018."
Upon consideration of the petition filed by Petitioner on the 31st of October 2018 in this matter for a writ of certiorari to review the order of the District Court, Harnett County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 5th of December 2018."